Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the first office action in response to the above identified patent application filed on 09/29/2020.  Claims 1-19 are currently pending and being examined.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5, 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Dean et al. (US 6,334,309) in view of Angel et al. (US 6,141,967) and in further view of Gerendas et al. (US 6,901,756) and Yang et al. (US 10,851,6590). 

    PNG
    media_image1.png
    699
    772
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    381
    810
    media_image2.png
    Greyscale



    PNG
    media_image3.png
    379
    810
    media_image3.png
    Greyscale

Claim 1, and with particular reference to Figures 1 and 2 shown immediately above, Dean discloses a premixer comprising: a centerbody disposed along a longitudinal axis of the premixer, the centerbody defining a fuel passage therethrough and a plurality of fuel ports in communication with the fuel passage and defined through a centerbody wall; a swirler assembly comprising: a hub circumferentially surrounding a portion of the centerbody upstream of the plurality of fuel ports; an annular splitter circumferentially surrounding and radially outward of the hub; an inner swirler comprising inner swirler vanes extending between the hub and the annular splitter to impart swirl in a direction to a flow of incoming air; and an outer swirler comprising outer swirler vanes extending radially outward of the annular splitter to impart swirl in a direction to the flow of incoming air, the outer swirler defining an outlet plane; and a mixing duct extending downstream from the swirler assembly, the mixing duct defining a mixing chamber configured to promote mixing of the flow of incoming air and fuel, wherein each inner swirler vane of the inner swirler includes a trailing edge disposed at an angle relative to the outlet plane.
Dean does not teach:
the inner swirler vanes imparting swirl in a first direction and the outer swirler vanes imparting swirl in a second direction opposite the first direction.
the trailing edge disposed at an oblique angle relative to the outlet plane.
Angel teaches (particularly figures 1 and 2) a dual fuel premixer similar to Dean comprising  inner swirler vanes 26 imparting swirl in a first direction and outer swirler vanes 28 imparting swirl in a second direction opposite the first direction in order to permit independent rotation of an air stream therethrough (col. 2 lines 19 and 20).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide inner swirler vanes imparting swirl in a first direction and outer swirler vanes imparting swirl in a second direction opposite the first direction, as taught by Angel, to the premixer taught by Dean, in order to permit independent rotation of an air stream therethrough (col. 2 lines 19 and 20 in Angel).
Dean in view of Angel teaches the invention as claimed and as discussed above but do not teach the trailing edge disposed at an oblique angle relative to the outlet plane.
Gerendas teaches (particularly figure 2) a premixer device similar to Dean and Angel comprising swirler vanes having a trailing edge disposed at an oblique angle (neither perpendicular nor parallel) relative to the outlet plane in order to enable the distribution of fuel in the air to be controlled (col. 3 lines 34-48).
Further, Yang teaches (particularly figures 6-9) that swirlers for gas turbine engines can have trailing edges countuored or non-perpendicular in order to reduce pressure drop and to achieve a homogeneous distribution of fuel (col. 13 lines 30 to col. 14 line 3).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide inner swirler vanes having a trailing edge disposed at an oblique angle relative to the outlet plane, as taught by Gerendas and/or Yang, to the premixer taught by Dean in view of Angel, in order to enable the distribution of fuel in the air to be controlled “homogeneous fuel distribution” (col. 3 lines 34-48 in Gerendas; col. 13 lines 30 to col. 14 line 3 in Yang).

Regarding dependent Claims 2 and 3, Dean in view of Angel, Gerendas and Yang teaches the invention as claimed and as disclosed above but fail to teach the oblique angle is from 20 degrees to 55 degrees (claim 2), the oblique angle is a 45-degree angle (claim 3).
However, Gerendas and Yang teaches varying the angle of the trailing edge enables the distribution of fuel in the air to be controlled “homogeneous fuel distribution” (col. 3 lines 34-48 in Gerendas; col. 13 lines 30 to col. 14 line 3 in Yang).
Therefore, the angle of the trailing edge is recognized as a result-effective variable, i.e. a variable which achieves a recognized result (homogeneous fuel distribution). In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977); MPEP 2144.05(II)(B).  
In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); MPEP 2144.05(II)(A).
Therefore, since the general conditions of the claim, i.e. that varying the angle of the trailing edge enables the distribution of fuel in the air to be controlled “homogeneous fuel distribution”, were disclosed in the prior art by Gerendas and Yang, it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to angle the trailing edge of the swirler vanes from 20 degrees to 55 degrees or the angle being a 45-degree angle, as taught by Gerendas and Yang, to the dual fuel premixer of Dean, Angel, Gerendas and Yang in order to enable the distribution of fuel in the air to be controlled “homogeneous fuel distribution” (col. 3 lines 34-48 in Gerendas; col. 13 lines 30 to col. 14 line 3 in Yang).
Regarding dependent Claim 5, Dean in view of Angel, Gerendas and Yang teaches the invention as claimed and as disclosed above and Dean further teaches further comprising an outer ring circumferentially surrounding and radially outward of the outer swirler, the outer ring defining a primary fuel plenum therein, refer to marked-up figures above.
Regarding dependent Claim 9, Dean in view of Angel, Gerendas and Yang teaches the invention as claimed and as disclosed above and Dean further teaches wherein the centerbody comprises a cylindrical upstream portion and a conical downstream portion, the plurality of fuel ports being defined through the centerbody wall in the cylindrical upstream portion, , refer to marked-up figures above.
Regarding dependent Claim 10, Dean in view of Angel, Gerendas and Yang teaches the invention as claimed and as disclosed above and Dean further teaches wherein the cylindrical upstream portion of the centerbody comprises a first portion having a first diameter and extending through the hub and a second portion having a second diameter extending axially downstream of the hub, the first portion having a smaller diameter than the second portion, and the second portion engaging the hub, refer to marked-up figures above.

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Dean in view of Angel Gerendas, Yang and in further view of Joshi et l. (US 5,680,766).
Dean in view of Angel, Gerendas and Yang teaches the invention as claimed and as disclosed above and Dean further teaches wherein the mixing duct comprises a secondary fuel manifold defining a secondary fuel plenum proximate to the primary fuel plenum; and a conical wall extending downstream from the secondary fuel manifold, the conical wall defining a secondary fuel passage that extend from the secondary fuel plenum to a respective secondary fuel outlet on a downstream end of the mixing duct.  
Dean in view of Angel, Gerendas and Yang do not teach the plural secondary fuel passages and plural outlets (claim 6), the series of secondary fuel passages has from eight to thirty-two passages (claim 7).
Joshi teaches (particularly figure 3) a dual fuel premixer similar to Dean and Angel comprising plural secondary passages 43, each passage having a corresponding outlet 49.
Further, it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. (In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960)). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to provide to plural secondary fuel passages (any number) and each having a corresponding outlet, as taught by Joshi, to the dual fuel premixer of Dean in view of Angel, Gerendas and Yang, because it has been held that applying a known technique to a known device ready for improvement, in this case providing plural fuel passages, to achieve predictable results, in this case, inject fuel into the air so as to create a homogeneous fuel-air mixture), was an obvious extension of the prior art teachings. See KSR; MPEP 2143 (I) D. 

Claims 4 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Dean in view of Angel, Yang, Gerendas and further in view of Yamamoto et al. (US 2010/0308135).
Dean in view of Angel, Gerendas and Yang teaches the invention as claimed and as disclosed above but fail to teach the inner swirler has from three inner swirler vanes to eleven inner swirler vanes (claim 4), the inner swirler vanes are axially offset from the outer swirler vanes in the upstream direction (claim 8).
Yamamoto teaches (particularly figure 1) that in gas turbine fuel premixers the number of swirler vanes, the axial offset distance between swirlers are specifically determined according to engine specifications (par. 44).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the premixer of Dean in view of Angel, Gerendas and Yang with three inner swirler vanes to eleven inner swirler vanes, axially offset the inner and outer swirlers, as taught by Yamamoto because such a modification would have been considered a mere design consideration determined according to engine specifications (par. 44 in Yamamoto).
Further, the Examiner additionally notes that "[i]t is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions (number of swirler vanes in proportion to the size of the engine), or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions." In re Williams, 36 F.2d 436, 438 (CCPA 1929); MPEP 2144.05(II)(A).


Claims 11-13, 15, 16, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Dean et al. (US 6,334,309) in view of Angel et al. (US 6,141,967) and in further view of Joshi et al. (US 5,680,766) and in further view of Gerendas et al. (US 6,901,756) and Yang et al. (US 10,851,6590).
In regards to Independent Claim 11, and with particular reference to Figures 1 and 2 shown immediately above, Dean discloses a dual fuel premixer comprising: a centerbody disposed along a longitudinal axis of the dual fuel premixer, the centerbody defining a fuel passage therethrough and a plurality of fuel ports in communication with the fuel passage and defined through a centerbody wall; a swirler assembly comprising: a hub circumferentially surrounding a portion of the centerbody upstream of the plurality of fuel ports; an annular splitter circumferentially surrounding and radially outward of the hub; an outer ring circumferentially surrounding and radially outward of the annular splitter, the outer ring defining a primary fuel plenum therein; a first array of inner swirler vanes extending between the hub and the annular splitter to impart swirl in a direction to a flow of incoming air; and a second array of outer swirler vanes extending between the annular splitter and the primary fuel plenum to impart swirl in a direction to the flow of incoming air,  the second array of outer swirler vanes defining an outlet plane; and 14WO 2019/194817PCT/US2018/026431 a mixing duct extending downstream from the primary fuel plenum, the mixing duct defining a mixing chamber configured to promote mixing of the flow of incoming air and fuel, 
 Dean does not teach:
the inner swirler vanes imparting swirl in a first direction and the outer swirler vanes imparting swirl in a second direction opposite the first direction.
each outer swirler vane of the second array defining at least one fuel metering hole therein in fluid communication with the primary fuel plenum.
each inner swirler vane of the first array has a first portion connected to the hub and a second portion connected to the annular splitter, the first portion being longer than the second portion, such that an oblique angle is defined between a trailing edge of each inner swirler vane and the outlet plane of the second array of outer swirler vanes.
Angel teaches (particularly figures 1 and 2) a dual fuel premixer similar to Dean comprising  inner swirler vanes 26 imparting swirl in a first direction and outer swirler vanes 28 imparting swirl in a second direction opposite the first direction in order to permit independent rotation of an air stream therethrough (col. 2 lines 19 and 20).
 would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide inner swirler vanes imparting swirl in a first direction and outer swirler vanes imparting swirl in a second direction opposite the first direction, as taught by Angel, to the premixer taught by Dean, in order to permit independent rotation of an air stream therethrough (col. 2 lines 19 and 20 in Angel).
Dean in figure 1 teaches the primary fuel plenum having orifices to inject the gaseous fuel 70 into the air passing through the swirler.  However, Dean does not teach if the fuel 70 is injection into the air via the outer swirler vanes.  Thus, Dean in view of Angel teaches the invention as claimed and as discussed above but do not teach each outer swirler vane of the second array defining at least one fuel metering hole therein in fluid communication with the primary fuel plenum.
Joshi teaches (particularly figure 3) a dual fuel premixer similar to Dean and Angel, wherein each outer swirler vane 28 of the second array defining at least one fuel metering hole 35 therein in fluid communication with the primary fuel plenum 38.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to provide to each of the outer swirler vanes with at least one fuel metering hole therein in fluid communication with the primary fuel plenum, as taught by Joshi, to the dual fuel premixer of Dean in view of Angel, because it has been held that applying a known technique to a known device ready for improvement, in this case applying the known technique of injecting fuel via outer swirler vanes, to achieve predictable results, in this case, inject fuel into the air to create a swirl homogeneous fuel-air mixture), was an obvious extension of the prior art teachings. See KSR; MPEP 2143 (I) D. 
Dean in view of Angel and Joshi teaches the invention as claimed and as discussed above but do not teach the trailing edge disposed at an oblique angle relative to the outlet plane.
Gerendas teaches (particularly figure 2) a premixer device similar to Dean and Angel comprising swirler vanes having a trailing edge disposed at an oblique angle (neither perpendicular nor parallel) 
Further, Yang teaches (particularly figures 6-9) that swirlers for gas turbine engines can have trailing edges countuored or non-perpendicular in order to reduce pressure drop and to achieve a homogeneous distribution of fuel (col. 13 lines 30 to col. 14 line 3). Particularly figure 8 teaches each swirler vane has a first portion connected to the hub 101 and a second portion connected to the annular splitter 102, the first portion being longer than the second portion, such that an oblique angle is defined between a trailing edge 12 of each swirler vane and the outlet plane of the second array of outer swirler vanes.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide inner swirler vanes having a trailing edge disposed at an oblique angle relative to the outlet plane, as taught by Gerendas and/or Yang, to the premixer taught by Dean in view of Angel and Joshi, in order to enable the distribution of fuel in the air to be controlled “homogeneous fuel distribution” (col. 3 lines 34-48 in Gerendas; col. 13 lines 30 to col. 14 line 3 in Yang).
Regarding dependent Claims 12 and 13, Dean in view of Angel, Joshi, Gerendas and Yang teaches the invention as claimed and as disclosed above but fail to teach the oblique angle is from 20 degrees to 55 degrees (claim 2), the oblique angle is a 45-degree angle (claim 3).
However, Gerendas and Yang teaches varying the angle of the trailing edge enables the distribution of fuel in the air to be controlled “homogeneous fuel distribution” (col. 3 lines 34-48 in Gerendas; col. 13 lines 30 to col. 14 line 3 in Yang).
Therefore, the angle of the trailing edge is recognized as a result-effective variable, i.e. a variable which achieves a recognized result (homogeneous fuel distribution). In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977); MPEP 2144.05(II)(B).  
In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); MPEP 2144.05(II)(A).
Therefore, since the general conditions of the claim, i.e. that varying the angle of the trailing edge enables the distribution of fuel in the air to be controlled “homogeneous fuel distribution”, were disclosed in the prior art by Gerendas and Yang, it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to angle the trailing edge of the swirler vanes from 20 degrees to 55 degrees or the angle being a 45-degree angle, as taught by Gerendas and Yang, to the dual fuel premixer of Dean, Angel, Joshi, Gerendas and Yang in order to enable the distribution of fuel in the air to be controlled “homogeneous fuel distribution” (col. 3 lines 34-48 in Gerendas; col. 13 lines 30 to col. 14 line 3 in Yang).
Regarding dependent Claims 15 and 16, Dean in view of Angel, Joshi, Gerendas and Yang teaches the invention as claimed and as disclosed above and Dean further teaches wherein the mixing duct comprises a secondary fuel manifold defining a secondary fuel plenum proximate to the primary fuel plenum; and a conical wall extending downstream from the secondary fuel manifold, the conical wall defining a secondary fuel passage that extend from the secondary fuel plenum to a respective secondary fuel outlet on a downstream end of the mixing duct.
Dean does not teach the plural secondary fuel passages and plural outlets (claim 15), the series of secondary fuel passages has from eight to thirty-two passages (claim 16).
Joshi further teaches (particularly figure 3) the dual fuel premixer comprising plural secondary passages 43, each passage having a corresponding outlet 49.
Further, it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. (In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960)). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to provide to plural secondary fuel passages (any number) and each in this case providing plural fuel passages, to achieve predictable results, in this case, inject fuel into the air so as to create a homogeneous fuel-air mixture), was an obvious extension of the prior art teachings. See KSR; MPEP 2143 (I) D. 
Regarding dependent Claim 18, Dean in view of Angel, Gerendas and Yang teaches the invention as claimed and as disclosed above and Dean further teaches wherein the centerbody comprises a cylindrical upstream portion and a conical downstream portion, the plurality of fuel ports being defined through the centerbody wall in the cylindrical upstream portion, , refer to marked-up figures above.
Regarding dependent Claim 19, Dean in view of Angel, Gerendas and Yang teaches the invention as claimed and as disclosed above and Dean further teaches wherein the cylindrical upstream portion of the centerbody comprises a first portion having a first diameter and extending through the hub and a second portion having a second diameter extending axially downstream of the hub, the first portion having a smaller diameter than the second portion, and the second portion engaging the hub, refer to marked-up figures above.

Claims 14 and 17 is rejected under 35 U.S.C. 103 as being unpatentable over Dean in view of Angel , Joshi, Yang, Gerendas and further in view of Yamamoto et al. (US 2010/0308135).
Dean in view of Angel, Gerendas and Yang teaches the invention as claimed and as disclosed above but fail to teach the inner swirler has from three inner swirler vanes to eleven inner swirler vanes (claim 14), the first array of inner swirler vanes is axially offset from the second array of outer swirler vanes in the upstream direction (claim 17).
Yamamoto teaches (particularly figure 1) that in gas turbine fuel premixers the number of swirler vanes, the axial offset distance between swirlers are specifically determined according to engine specifications (par. 44).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the premixer of Dean in view of Angel, Joshi, Gerendas and Yang with three inner swirler vanes to eleven inner swirler vanes; axially offset the inner and outer swirler, as taught by Yamamoto because such a modification would have been considered a mere design consideration determined according to engine specifications (par. 44 in Yamamoto).
Further, the Examiner additionally notes that "[i]t is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions (number of swirler vanes in proportion to the size of the engine), or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions." In re Williams, 36 F.2d 436, 438 (CCPA 1929); MPEP 2144.05(II)(A).


Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Claims 1-3, 5, 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Angel et al. (US 6,141,967) in view of Gerendas et al. (US 6,901,756) and Yang et al. (US 10,851,6590). 


Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Angel Gerendas, Yang and in further view of Dean et al. (US 6,334,309) and Joshi et l. (US 5,680,766).


Claims 4 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Angel, Yang, Gerendas and further in view of Yamamoto et al. (US 2010/0308135).


Claims 11-13, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Angel et al. (US 6,141,967) and in further view of Joshi et al. (US 5,680,766) and in further view of Gerendas et al. (US 6,901,756) and Yang et al. (US 10,851,6590).

Claims 14 and 17 is rejected under 35 U.S.C. 103 as being unpatentable over Angel , Joshi, Yang, Gerendas and further in view of Yamamoto et al. (US 2010/0308135).

Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Angel et al. (US 6,141,967) and in further view of Joshi et al. (US 5,680,766) and in further view of Gerendas et al. (US 6,901,756) and Yang et al. (US 10,851,6590) and in view Dean et al. (US 6,334,309).


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM H RODRIGUEZ whose telephone number is (571)272-4831.  The examiner can normally be reached on Mon-Fri 8:30-6:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dr. Ehud Gartenberg can be reached on 571-272-4828.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/William H Rodriguez/Primary Examiner, Art Unit 3741